Case: 16-11179      Document: 00514080145         Page: 1    Date Filed: 07/19/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 16-11179                                FILED
                                  Summary Calendar                          July 19, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff―Appellee,

versus

RAUL CARRIZALES-MENCHACA,

                                                 Defendant―Appellant.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:16-CR-9-1




Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *

       Raul Carrizales-Menchaca pleaded guilty of illegal reentry after



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11179     Document: 00514080145     Page: 2   Date Filed: 07/19/2017


                                  No. 16-11179

deportation.   The presentence report recommended an advisory guideline
range of 6 to 12 months of imprisonment.          The district court sentenced
Carrizales-Menchaca to 24 months. During sentencing, the court imposed a
$500 fine on defense counsel for violating Local Rule 57.8(b), citing counsel’s
conduct in refusing to answer the court’s questions adequately. Counsel twice
moved to withdraw from representation after the sanction.            On appeal,
Carrizales-Menchaca claims that the court reversibly erred by declining to
inquire into counsel’s asserted conflict of interest before denying the motions
to withdraw. Carrizales-Menchaca also contends that the sentence is proce-
durally unreasonable as a departure sentence under U.S.S.G. § 4A1.3.

      Carrizales-Menchaca’s assertion that the district court neglected its duty
to inquire about an asserted conflict of interest is reviewed de novo. See United
States v. Fields, 483 F.3d 313, 349 (5th Cir. 2007). “[T]he purpose of the duty
to inquire is to assure that the court is apprised adequately of the nature of a
conflict and its potential impact on counsel’s capacity to represent the defen-
dant.” Id. at 352 (internal quotation marks and citation omitted). The duty to
inquire is not formalistic and may be fulfilled if “the parties have volunteered
all the relevant information for a court to determine that no substantial conflict
exists.” Id. In such instances, a trial court does “not have a duty to inquire
any further.” Id. (quotation marks and citation omitted).

      The record was sufficient to apprise the district court of counsel’s sen-
tencing arguments, and there is no evidence supporting a claim that counsel
was laboring under an actual conflict of interest. See id.; United States v.
Young, 482 F.2d 993, 995−96 (5th Cir. 1973). Considering the court’s familiar-
ity with the facts, legal issues, and counsel’s arguments about the purported
conflict, the court had sufficient relevant information to determine that no such
conflict existed. See Fields, 483 F.3d at 352. To that end, Carrizales-Menchaca


                                        2
    Case: 16-11179     Document: 00514080145      Page: 3   Date Filed: 07/19/2017


                                  No. 16-11179

has not shown that the court would have “learned anything material from
[greater] inquiry.” See id.

      Carrizales-Menchaca’s contentions regarding the procedural reasonable-
ness of the sentence are equally unavailing. Although he refers to the sentence
as an upward departure under § 4A1.3, the record reflects that the court
imposed a non-guidelines sentence or variance based on the 18 U.S.C. § 3553(a)
factors. Thus, Carrizales-Menchaca’s arguments are inapposite. He also con-
tends that the district court’s reliance on § 3553(a) does not obviate its error in
misapplying § 4A1.3. That theory, however, is based on the same erroneous
premise previously identified—that the court misapplied the departure guide-
line under § 4A1.3. No such guideline application occurred, so Carrizales-
Menchaca’s attempt to show error based on reliance on the § 3553(a) factors is
without merit. Because Carrizales-Menchaca’s challenge to the sentence is
directed solely to its procedural reasonableness, we do not address its substan-
tive reasonableness.

      AFFIRMED.




                                        3